Citation Nr: 1614380	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-47 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected stress fractures of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from April 1985 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas.

In June 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In Board decisions dated November 2011 and June 2014, the claim was remanded for further evidentiary development.  The agency of original jurisdiction (AOJ)  most recently continued the previous denial in a December 2014 Supplemental Statement of the Case.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must again be remanded for further evidentiary development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

In June 2014, the Board remanded the claim in order to obtain a VA medical opinion as to the etiology of the asserted low back disability; specifically whether it is at least as likely as not that the current low back disability had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service.  The examiner was also to address whether it is at least as likely as not that the Veteran's current low back disability was caused or aggravated by a service-connected disability, to specifically include stress fractures of the bilateral lower extremities.  Moreover, in the June 2014 Remand, the examiner was advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically addressed in the examiner's opinion.

Pursuant to the June 2014 Board Remand, a VA medical opinion was obtained in November 2014.  The examiner indicated that "[i]t is less than 50% probable that [the Veteran] had onset of back pain in service or within one year of discharge, rationale is that in his medical records low back pain is not mentioned until 2009."  The examiner continued, "[i]t is less than 50% probable that his low back pain is caused by his leg problems, rationale is that his low back did not start hurting until 24 years after his leg problem, leg problems do not cause low back degeneration or problems."  The examiner further opined, "[i]t is less than 50% probable that his low back problem is made worse by his leg problem, rationale is that leg problems do not cause degeneration and problems."

The Board finds that the November 2014 VA medical opinion is inadequate as the examiner failed to specifically address the question of aggravation.  To this end, as noted in the March 2016 Informal Hearing Presentation, the examiner failed to explain the impact, if any, of the Veteran's claimed functional impairment caused by the leg problems (such as gait problems and other modification of activity) on the claimed low back disability.  In addition, the examiner did not address the Veteran's competent statements concerning the onset of his low back symptomatology.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claim of entitlement to service connection for a low back disability must be remanded so that this may be accomplished.

Additionally, on remand, ongoing medical records should be also obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment that the Veteran may have received.  The Board is particularly interested in records of any VA treatment that the Veteran may have received, since November 2014.  All such available documents should be associated with the claims file.

2.  Then, the agency of original jurisdiction shall refer the VA claims file to a physician with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a)  Is it at least as likely as not that the Veteran's current low back disability had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's current low back disability was caused (in whole or in part) by a service-connected disability, to specifically include stress fractures of the bilateral lower extremities?

(c)  Is it at least as likely as not that the Veteran's current low back disability is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include stress fractures of the bilateral lower extremities?

If the Veteran's current low back disability is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The absence of evidence of treatment for a low back disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  Claims that remanded by the Board or the Court for additional development must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

